UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6977


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTHONY LATREL PLAYER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cr-00367-MOC-DCK-1; 3:19-cv-
00704-MOC)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Latrel Player, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Latrel Player seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 motion to vacate. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on February 11, 2020. Player filed the notice of

appeal on June 12, 2020. * Because Player failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Player could have delivered the notice to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                             2